Title: From Thomas Jefferson to Hugh Rose, 2 July 1791
From: Jefferson, Thomas
To: Rose, Hugh



Dear Sir
Philadelphia July 2. 1792.

 I duly received your favor of May 15. by Mr. Chandler, and meant to have returned the answer by him but that he took his route by the way of New York.—I should with great pleasure now send you in writing my opinion on the question you stated to me, but that I have really entirely forgotten it. The business eternally passing thro’ my mind and occupying it exclusively, wipes out at once the recollection of things which have been presented to it but once, and on which it has had no occasion to recur. But I am shortly to be at home, say by the last of this month, and shall then be very willing to resume the consideration if you will be so good as to state the case to me, and to join with me some lawyer, who being in the practice of the profession, can supply that want of familiarity with law subjects of which 17 years absence from them makes me very sensible. If my opinion too is to be an award, I shall chuse to bestow more full attention to it.—Should any opportunity occur of finding a purchaser for your lands, among the foreigners who come here, I shall serve you in it with sincere pleasure.—With the same sincerity do I congratulate you on the good health of Mrs. Rose, on that of 11. children, on the disposal of one of them to my old friend Mr. Fleming, on the recovery of my good friend Charles, and in general on that happiness which you all enjoy in the tranquil cultivation of your farms, and to which I mean to return in a few months, never more to quit it, and which I never would have quitted had fortune left to me, as she has to you, a Mrs. Rose to partake of it. Still however I shall await the experience of others how far a loss of this kind admits of being replaced. I will see how the experiment of my friends TMR. PC. and WF. ends, and by that time perhaps nature will have made it with me a mere speculative question.—The next year I shall be at home and able to help you to the Melon-apricot. I am now endeavoring to procure as many as I can of the Sugar maple trees, to commence large plantations of these.—I used my interest for the service of Mr. Chandler, and I have made the proper application to have Newman transferred from the Georgia to the Virginia pension list. As yet I have no answer.—I will take care to carry with me to  Virginia the deed you inclosed, and with my best respects to Mrs. Rose, am with constant and sincere esteem Dear Sir Your friend & servt

Th: Jefferson


P.S. Mr. Madison is in Virginia.

